Citation Nr: 1228979	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  10-47 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for posttraumatic stress disorder prior to June 1, 2011.

2. Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder from June 1, 2011 to January 26, 2012.

3. Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder since April 1, 2012.


REPRESENTATION

Veteran represented by:	Montana Veterans Affairs Division


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1966 to November 1968 and from April 1971 to January 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Fort Harrison, Montana (RO). 

The issue of entitlement to service connection for substance abuse, as secondary to posttraumatic stress disorder, was raised by the Veteran's representative in a 
March 2010 notice of disagreement, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over this claim, and it is referred to the RO for appropriate action.  

The Veteran submitted a claim of entitlement to service connection for posttraumatic stress disorder in April 2008.  Service connection was granted for posttraumatic stress disorder in July 2008, and a 10 percent evaluation was assigned thereto, effective April 7, 2008.  In September 2009, the Veteran submitted a claim of entitlement to an evaluation in excess of 10 percent for service-connected posttraumatic stress disorder.  A December 2009 rating decision continued the evaluation of 10 percent.  The Veteran perfected an appeal of this decision, and the claim was certified to the Board for appellate review.  Subsequently, a July 2011 rating decision assigned a 30 percent evaluation for posttraumatic stress disorder, effective June 1, 2011.  In addition, an April 2012 rating decision assigned a temporary evaluation of 100 percent from January 26, 2012 to April 1, 2012, and an evaluation of 30 percent was assigned, effective April 1, 2012.  Accordingly, the Board has characterized the issues on appeal as captioned above.

The appeal is remanded to the RO via the Appeals Management Center in Washington, D.C.  



REMAND

VA's duty to assist includes providing a thorough and comprehensive medical examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that VA should have ordered a contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted); see also 38 C.F.R. 
§ 3.326(a) (2011).  In this case, the Veteran last underwent a VA examination in June 2011 in conjunction with his claim for an increased evaluation for posttraumatic stress disorder.  VA treatment records show the Veteran was hospitalized for approximately three months beginning in January 2012 and also indicates the Veteran was taken to the hospital in April 2012.  This evidence suggests a worsening of posttraumatic stress disorder since the June 2011 VA examination.  Accordingly, a new examination is warranted to determine the current extent and severity of the Veteran's service-connected posttraumatic stress disorder.  38 C.F.R. § 3.159(c)(4)(i); see Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information). 

The Board also finds a remand is necessary in order to attempt to obtain any additional treatment records relevant to the Veteran's claims.  An April 2011 letter indicates the Veteran had been receiving treatment from S.R.S., DO, for several years.  However, the evidence of record does not demonstrate any related treatment records.  In addition, a February 2011 report of information indicates evidence from Northern Rockies Neuropsychology may be pertinent to the Veteran's claim; however, the record does not include any related evidence.  As such, the Board concludes that because there might be outstanding records pertinent to the Veteran's claim, a remand is necessary to obtain those records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record also demonstrates that the Veteran was receiving disability benefits from the Social Security Administration (SSA).  However, the evidence does not indicate whether these benefits were related to the issues included herein.  Further, the medical evidence underpinning the award has not been associated with the Veteran's claims file.  Where VA has notice that the Veteran is receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting disability benefits from the SSA, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  Under the circumstances presented here, the RO should request the Veteran's SSA records.   See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).      

Accordingly, the case is remanded for the following actions:

1. The RO must contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined him for posttraumatic stress disorder.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of pertinent treatment records identified by him in response to this request which have not been previously secured, to specifically include all medical records from S.R.S., DO, and from Northern Rockies Neuropsychology.  Regardless of the Veteran's response, the RO must obtain all VA treatment records since June 2011, to include the January and April 2012 hospital records.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts, such records cannot be obtained, the Veteran must be notified and (a) the specific records that cannot be obtained must be identified; (b) the efforts that were made to obtain those records must be explained; (c) any further action to be taken by VA with respect to the claims must be noted; and (d) the Veteran must be informed that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2. The RO must contact SSA for the purpose of obtaining a copy of the decision and all medical records relied upon in conjunction with the Veteran's claim for SSA disability benefits.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3. Thereafter, the Veteran must be afforded a comprehensive VA psychiatric examination to determine the current severity of his service-connected posttraumatic stress disorder.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  The examiner must perform any test or studies deemed necessary for accurate assessment.  The examiner must comment upon the presence or absence, and the frequency or severity of the following symptoms due to posttraumatic stress disorder:  anxiety; suspiciousness; weekly or less often panic attacks; chronic sleep impairment; flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; degree of impairment or loss of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation or mood; suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; and disorientation to time or place.

The examiner must also enter a complete multi-axial evaluation and assign a Global Assessment of Functioning score, together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4. The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5. The RO must review the resulting examination to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6	After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


